Certified Copy I certify the attached is a true and correct copy of the Articles of Incorporation of VET ONLINE SUPPLY INC., a Florida corporation, filed electronically on June 06, 2014 effective May 31, 2014, as shown by the records of this office. I further certify that this is an electronically transmitted certificate authorized by section 15.16, Florida Statutes, and authenticated by the code noted below. The document number of this corporation is P14000049791. Authentication Code: 140610164558-300260806293#1 Given under my hand and the Great Seal of the State of Florida at Tallahassee, the Capital, this the Tenth day of June, 2014
